ClaeKSON, J.
At the close of plaintiff’s evidence, the defendants made a motion in the court below for judgment as in case of nonsuit. O. S., 567. We see no error in the court below granting the nonsuit. This is an action brought to foreclose certificates of tax sales for the years 1924 and 1925 under C. S., 8037, and amendments.
The statute of limitations having been pleaded by defendants, the burden was on plaintiff to show that its suit was brought within eighteen months from the time of the accrual of the cause of action, or otherwise it was not barred. This has been the prevailing rule with us as to the burden of proof, where the statute of limitation is properly pleaded. Marks v. McLeod, 203 N. C., at pp. 258-9.
Public Laws, 1927, chapter 321, at p. 582, sec. 4. C. S., 8028, as substituted, is as follows: “Remedy of holder of certificate of sale: Every county, person, firm or corporation, private or municipal, who has purchased any lands or interest in the same at any tax sale, as evidenced by sheriff’s certificate of sale, or becomes a holder of any sheriff’s certificate of sale referred to in section 8024, Consolidated Statutes, shall have the right of foreclosure of said certificate of sale by civil action and this shall constitute his sole right and only remedy to foreclose the same."
C. S., 8037, as substituted (Public Laws, 1927, chap. 321, at p. 584), is as follows: “Every county, or political subdivision of the State which is now, or may hereafter become, the holder by purchase at sheriff’s sale of land for taxes of any certificate of sale, shall bring action to foreclose the same within eighteen months from the date of the certificate.”
Public Laws, 1929, chap. 204, sec. 4, at p. 261, is as follows: “Any certificate of sale in the hands of any person, corporation, firm, county or municipality on which an action to foreclose has not been brought, which according to the terms of chapter two hundred and twenty-one of the Public Laws of one thousand nine hundred and twenty-seven should have been brought, shall have until December first, one thousand nine hundred and twenty-nine to institute such action. This action and *166extension stall and does include all such, certificates wh.etb.er tbe same were issued for tbe sale of one thousand nine hundred and twenty-seven taxes and any and all certificates sold or issued prior thereto. This section does not in any way or manner repeal so much of said section eight thousand and thirty-seven in said chapter which provides that such action to foreclose shall be brought within eighteen months from the date of the certificate beginning with certificates purchased and issued during the year one thousand nine hundred and twenty-eight.” See Public Laws, 1929, chap. 334.
Public Laws, 1931, chap. 260, sec. 3, is as follows: “That chapter two hundred and four of the Public Laws of one thousand nine hundred and twenty-nine be and the same is hereby amended by striking out all of section four and inserting in lieu thereof the following: ‘Section 4. liny person, corporation or firm, or the board of commissioners of any county or the governing body of any municipality holding a certificate of sale on which an action to foreclose has not been brought but according to the terms of chapter two hundred twenty-one of the Public Laws of one thousand nine hundred and twenty-seven as amended should have been brought, shall have until the first day of December, one thousand nine hundred and thirty-one, to institute such action. This section and extension shall include all certificates executed for the sales prior to and including sale for the tax levy of the year one thousand nine hundred twenty-eight. The board of commissioners or the governing body of any county or municipality holding any certificate upon which action has been brought, but upon which final judgment of confirmation has not been rendered, may, by recorded resolution, cause such action to be held in abeyance until the first day of December, one thousand nine hundred and thirty-one, and the court shall abide by such resolution: Provided, hoiuever, that where any action to foreclose has heretofore been instituted or brought for the collection of any lax certificate, prior to the ratification of this act, under the then existing laws, nothing herein shall prevent or prohibit the continuance and suing to completion any of said suit or suits under the laws existing at the time of institution of said action(Italics ours in all the foregoing statutes.)
The record, undisputed, discloses: (1) The certificates of tax sales now owned by plaintiff county were purchased by it on 5 November, 1928, and on 8 November, 1928. (2) The summons in this action was issued 16 May, 1930 — over eighteen months after the purchase of the certificates of tax sales.
(1) The first question involved: Is plaintiff barred by the eighteen months statute of limitations, which is properly pleaded, where it attempted to foreclose certain certificates of tax sales? We think so. It so' elected.
*167There are two methods of tax foreclosures provided by the statutes. C. S., 7987, is as follows: “The lien of the State, county, and municipal taxes levied for any and all purposes in each year shall attach to all real estate of the taxpayer situated within the county or other municipality by which the tax list is placed in the sheriff’s hands, which lien shall attach on the first day of June, annually, and shall continue until such taxes, with any penalty and costs which shall accrue thereon, shall be paid.” C. S., 7990, is as follows: “A lien upon real estate for taxes or assessments due thereon may be enforced by an action in the nature of an action to foreclose a mortgage, in which action the court shall order a sale of such real estate, or so much thereof as shall be necessary . for that purpose, for the satisfaction of the amount adjudged to be due on such lien, together with interest, penalties, and costs allowed by law, and the costs of such action. When such lien is in favor of the State or county, or both, such action shall be prosecuted by and in the name of the county; when the lien is in favor of any other municipal corporation the action shall be prosecuted by and in the name of such corporation. When such lien is in favor of any private individual or private corporation holding a certificate of tax sale or deed under a tax sale, whether as original purchaser at a tax sale or as assignee of the county or other municipal corporation or of any other holder thereof, such action shall be prosecuted in the name of the real party in interest.”
In proceeding under these statutes, the sovereign is not barred. Wilmington v. Cronly, 122 N. C., 383.
In Wilmington v. Moore, 170 N. C., at p. 53, the following observations are made: “The power of the General Assembly to enact legislation authorizing collection of back taxes and the right of the State and municipalities representing it to enforce collection by appropriate action in the courts, is fully established in this State.” Threadgill v. Wadesioro, 170 N. C., at p. 643; New Hanover County v. Whiteman, 190 N. C., 332; Whitley v. Washington, 193 N. C., 240; Hunt v. Cooper, 194 N. C., at p. 267; Shale Products Co. v. Cement, Co., 200 N. C., at p. 230. Under the above there is no statute of limitations applicable. In the present action, however, it is different.
We have the statutes first above cited which relate to foreclosures by a county which has advertised the taxpayer’s land, and it is not purchased by a stranger but purchased by a county and a certificate of tax sale is issued to the county. The foreclosure of this certificate of tax sale is “sole right and only remedy” and G. S., 8037, supra, provides that such action to foreclose be brought “within eighteen months from the date of the certificate.” New Hanover County v. Whiteman, supra; Shale Products Co. v. Cement Co., supra.
*168The plaintiff brought this action under the statutes first above cited, to foreclose its certificates of tax sales. The defendants set up the plea of the statute of limitations, which ive must sustain. The general rule “nullum tempus occurrit reipublicm” does not obtain, in a case where the statute applicable provides a time limit in which the action must be brought. Manning v. R. R., 188 N. C., at p. 665; Gault v. Lake Waccamaw, 200 N. C., at p. 599.
Under the Avell-settled authorities in this jurisdiction, plaintiff’s action is barred by the statute in force applicable to this controversy.
(2) The second question involved: Public Laws, 1931, chap. 260, sec. 3; at p. 320: “This section and extension shall include all certificates executed for the sale prior to and including sale for the tax levy of the year one thousand nine hundred and twenty-eight.” Is this provision, Avlien the cause of actions is barred, constitutional? We think not.
This enabling act was passed after the bar of the statute was complete. See Trust Co. v. Bedwine, ante, 126; High Point v. Clinard, ante, 149.
“In Campbell v. Holt, 115 U. S., 263, it is said: ‘It may, therefore, very AA^ell be held that, in an action to recover real or personal property, Avhere the question is as to the removal of the bar of the statute of limitations by a legislative act passed after the bar has become perfect such act deprives the party of his property without due process of law. The reason is, that, by the law in existence before the repealing act, the property has become the defendant’s. Both the legal title and the real ownership had become vested in him, and to give the act the effect of transferring this to plaintiff, would be to deprive him of the property, without due process of law.’ See Dunn v. Beaman, 126 N. C., at p. 770.” Booth v. Hairston, 193 N. C., at.p. 286. Although the Campbell case, supra, is not applicable to the facts in this action, it has been frequently cited to sustain them.
In Dunn v. Beaman, supra, this interesting obiter dictum is found: “The referee holds, however, and was sustained by the judge below, that though ‘this claim was already barred when chapter 269, Laws of 1889, was passed, it was revived thereby.’ That chapter struck out the words, ‘in cases heretofore solely cognizable in courts of equity,’ from section 155(9), of The Code. The ruling, that though a debt is barred by the statute of limitation the Legislature may remove the bar by repealing the limitation after it has accrued, is within the reasoning of Pearson, C. J., in Hinton v. Hinton, 61 N. C., 410, and is sustained by Justice Miller, in Campbell v. Holt, 115 U. S., 620, decided in 1885, the Court in the latter case holding that this is true as to a debt, though not as to the title to property which has ripened, because time does not pay the debt, but time may vest the right of property. On the other hand, *169it bas been beld by tbe Supreme Court of tbis State (1884), iu Whitehurst v. Dey, 90 N. C., 542, that tbe Legislature cannot revive a right of action as to a debt when it bas become barred by tbe lapse of time, though, it is true tbe decision was not necessary to tbe disposition of that case. Tbe point is an interesting and important one, but it is not necessary tbat we pass upon it, for there is no state of facts to which it is applicable.”
McIntosh, Practice & Procedure in Civil Cases, latter part of section 104, at p. 105, speaking to tbe subject, citing numerous authorities, says: “Where tbe effect of tbe statute is to bar tbe remedy and tbat bar is complete, it is generally beld tbat a change in tbe statute cannot revive tbe remedy. Where tbe bar of tbe statute is not complete, a change in tbe statute may extend or shorten tbe time, but in tbe latter case a reasonable time must be given for tbe claimant to enforce bis right.” See Carawan v. Barnett, 197 N. C., 511.
In 17 R. C. L., “Limitations of actions” is tbe following; sections 15 and 16, at pp. 674-5: “Section 15. Vested right of defense when bar is complete. One who bas become released from a demand by tbe operation of tbe statute of limitations is protected against its revival by a change in tbe limitation law, tbe defense in such case being considered a vested right or property, which cannot be taken away by legislation, or even by tbe action of a constitutional convention, attempting to revive tbe cause of action either by repeal of tbe statute or by affirmative act. Section 16. Bar of statute as affecting rights in property. There appears to be no divergence of opinion as to tbe full applicability of tbe principle tbat tbe Legislature cannot divest a vested right to a defense under tbe statute of limitations, whether tbe case involves tbe title to real estate or personal property. Where a right of action to recover property is barred in favor of one having possession thereof tbe possessor becomes tbe owner of tbe property, with all tbe incidents of ownership, and bis title cannot be impaired by subsequent legislation.”
6 R. C. L., “Constitutional Law” latter part of section 308, at p. 320: “In most jurisdictions it is beld tbat after a cause of action bas become barred by tbe statute of limitation, tbe defendant bas a vested right to rely on tbat statute as a defense, and neither a constitutional convention nor tbe Legislature bas power to divest tbat right and revive tbe cause of action. Where title to property bas vested under a statute of limitations it is not possible by any enactment to extend tbe statute or revive tbe remedy since tbis would impair a vested right in the property.”
In Ballentine & Sons v. Thos. Macken (N. J.), 10 A. L. R., at p. 837, citing Campbell v. Holt, supra, and numerous other authorities, *170it is said: “Tbe rule is institutional and fundamental that a party wlio has become released from a demand by tbe operation of tbe statute is protected against its revival by a change in tbe limitation law; tbe defense of tbe statute being considered a vested right, which cannot be taken away by legislation without violating tbe inhibition of tbe 14th Amendment to tbe Federal Constitution.”
In Varner v. Johnston, 112 N. C., p. 576 (Burwell, J.), annotated in 36 A. L. R., at p. 1318: “It was held that an action to declare tbe contents of a destroyed will, which was barred by tbe statute of limitations, was not revived by a subsequent statute apparently passed during tbe appeal, tbe Court saying that said subsequent statute ‘can have no application to tbe matter before us. As tbe law was when the case was beard in tbe Superior Court, tbe proceeding was barred.’ ”
In 36 A. L. R., supra, at p. 1318, we find: “There are many cases bold-ing that where tbe right to collect a debt is barred by tbe statute of limitations, tbe legislature has no power to revive tbe right of action,” citing Whitehurst v. Dey, supra.
'Whatever may be tbe holdings in other jurisdictions, we think this jurisdiction is committed to tbe rule that an enabling statute to revive a cause of action barred by tbe statute of limitations is inoperative and of no avail. Booth v. Hairston, supra. It cannot be resuscitated. Tbe sovereign, permitted an old principle to be invaded in this matter, that no time runs against tbe commonwealth or State, and the General Assembly having passed tbe statute of limitations which defendants properly pleaded, tbe statute of 1931, which attempted to destroy defendants’ defense of tbe statute of limitations, is inoperative and void as to them. It takes away vested rights of defendants and therefore is unconstitutional. Again we think under tbe proviso, tbe present action is exempted from tbe statute. Public Laws, 1931, chapter 260, supra: “Nothing herein shall prevent or prohibit tbe continuance and suing to completion any of said suit or suits under the laws existing at the time of institution of said action."
This case has been decided since tbe death of Judge Walter E. Moore, who beard this cause in tbe court below. It is one of tbe last appeals to this Court from tbe courts be presided over. It may not be out of place to say that be died at an advanced age — full of honors. An able judge, one who did much in educational lines in tbe mountain section of this commonwealth, and bis love for bis State was shown in many uplift movements. For tbe reasons given, tbe judgment of tbe court below is
Affirmed.